Opinion by
Hirt, J.,
At the argument, before us, the defendant agreed that this appeal is to be controlled by our order in Commonwealth v. Harris, 186 Pa. Superior Ct. 59. Such disposition is appropriate under the circumstances. The defendant was charged and found guilty of the same kind of unlawful acts in relation to narcotics as were committed by Harris, and on the uncorroborated testimony of Ernest Jackson, the same drug addict whose testimony convicted Harris. On parallel facts (mutatis mutandis as to time, place and other details), identical legal principles govern this appeal as were found to be controlling in the Harris case. Reference is made to our opinion in that case, filed this day.
Judgment of sentence affirmed.